Citation Nr: 1208581	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-34 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extra-schedular rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service from January 1961 until December 1964 and from March 1969 until December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was most recently before the Board in January 2011.  At that time, the Board denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board also remanded the issue of entitlement to an extra-schedular rating for bilateral hearing loss to the agency of original jurisdiction for referral to the Under Secretary for Benefits of the Director of Compensation and Pension Service for consideration of whether an extra-schedular rating is warranted.


FINDINGS OF FACT

1.  In July 2011, the Director of Compensation Service denied an extra-schedular rating for the Veteran's bilateral hearing loss.

2.  The Veteran's bilateral hearing loss does not result in impairment of earning capacity such as to warrant an extra-schedular rating to accord justice.


CONCLUSION OF LAW

The criteria for an extra-schedular rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify with respect to the Veteran's underlying claim for a higher evaluation for his bilateral hearing loss was fully satisfied by way of letters sent to him dated in July 2005 and January 2009, as discussed in the Board's March 2010 and January 2011 decisions.  Of note here, the January 2009 letter advised the Veteran of what the evidence must show for a higher evaluation.  It also advised him that an extra-schedular rating could be assigned in rare cases in which the impairment caused by a disability is not covered by the rating schedule.  Pursuant to the Board's March 2010 remand directives, this information was repeated in a letter sent to the Veteran in March 2010.  Although the complete notice was not provided until after the AOJ initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in August 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  As such, the duty to notify with respect to the issue currently on appeal has been fully satisfied. 

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed in the Board's March 2010 and January 2011 decisions, VA has obtained service treatment records, VA treatment records, and Social Security Administration records pertaining to the Veteran.  He submitted private treatment records on his own behalf.

VA audiological examinations were afforded to the Veteran in October 2005 and March 2009.  The examinations were adequate for evaluating his hearing loss on a schedular basis as decided in the March 2010 decision.  With respect to an extra-schedular rating for bilateral hearing loss, the Board referred the case to the Director of Compensation Service in January 2011.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further assistance is required and VA's duty to assist has been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  Analysis

In March 2010, the Board considered and denied an initial schedular rating in excess of 20 percent for service-connected bilateral hearing loss prior to October 1, 2007, and denied a compensable schedular rating from October 1, 2007.  The Board found that the evidence of record showed that the Veteran's service-connected bilateral hearing loss was manifested by level I hearing acuity in the right ear and by level IX hearing acuity in the left ear during both rating periods.

As noted in the March 2010 decision, disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The Board evaluated the evidence in the context of the rating criteria pertaining to hearing loss.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2011).  Additionally, when evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to numeric designations assigned after evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 3.321(b)(1) (2011), an extra-schedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

As set forth in the January 2011 remand, the Board found that the first two Thun elements had been met.  First, the evidence indicates that the Veteran's audiological test results, and by extension the rating schedule which is based on them, do not adequately contemplate the Veteran's symptoms.  Specifically, these results do not account for the following.  The Veteran has indicated in numerous statements and in his June 2009 testimony at a Board hearing that he is frustrated about and is becoming a recluse due to his hearing loss.  He noted that he has difficulty hearing most women and a few men, that he is embarrassed about having to ask people to repeat themselves so much, and that most people, with the exception of one friend and his youngest son, would rather not deal with him.  He also noted that he has to read the news rather than watch it on television because he can only catch about every fifth word and that he sold his condominium and moved into a mobile home so that the high volume he has to use to hear his television will not disturb his neighbors.  Further, he noted that his hearing is now distorted and that amplification does little to nothing to improve his hearing.  This distortion, as well as difficulty hearing in most situations, was among the Veteran's complaints to the VA examiner who conducted his March 2009 audiological examination.  As such, the Board found that the Veteran's bilateral hearing loss is exceptional.

Regarding the second Thun element, absent from the record is any indication that the Veteran's bilateral hearing loss has resulted in any, let alone frequent, periods of hospitalization.  However, the evidence reveals the Veteran's bilateral hearing loss considerably affects his occupational activities.  The Veteran reported that he has had bosses tell him they instructed him to do a task he never undertook because he did not hear them and that it seemed too much of a burden on them to follow his suggestion of getting his attention before giving instructions.  He also reported that he worked in the hardware department at Wal-Mart from November or December 2005 to October 2006, when he quit because of customers getting irritated and complaining to management about him not hearing them "made the job bad."  Additionally, a May 2009 VA examiner concluded that the Veteran's bilateral hearing loss caused significant effects, specifically hearing difficulty, on his occupation.  Thus, the Board found that marked interference with employment related to the Veteran's exceptional bilateral hearing loss had been demonstrated. 

Based on the above, the Board remanded the claim in January 2011 for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Pursuant to the Board's remand, the Appeals Management Center (AMC) referred the claim to the Director of Compensation (now separate from Pension Service).  In July 2011, the Director of Compensation Service (Director) considered the matter.  After reviewing the submission and the evidence in the claims file, the Director determined that the evidence does not establish that the Veteran's service-connected bilateral hearing loss presents such an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Director concluded that entitlement to an extra-schedular evaluation in excess of zero percent for bilateral hearing loss under 38 C.F.R. § 3.321(b) is not established.  In August 2011, the AMC re-adjudicated the claim and also determined that an extra-schedular rating was not warranted before returning the case to the Board.  

Essentially, the Director of Compensation Service determined that none of the three Thun elements had been met.  The Court stated in Anderson that, although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the denial of an extra-schedular rating on appeal.  See 22 Vet. App. at 427.  The Court also stated that it follows that the Board has jurisdiction to review whether the decision not to award an extra-schedular rating was appropriate under all three elements set forth in Thun.  See Anderson, 22 Vet. App. at 428; but cf. Thun v. Shinseki, 572 F.3d 1366, 1370-71 (Fed. Cir. 2009) (indicating that only the Under Secretary and the Director have the authority to award an extra-schedular rating).

As the Board has already concluded that the first two Thun elements have been met, the analysis turns to the third Thun element-a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  As noted previously, the provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  Here, the Board took the extraordinary step of referring the claim to the Director of Compensation Service who determined that an extra-schedular rating is not warranted for the Veteran's bilateral hearing loss.  The Director has expertise in determining the average earning capacity impairment due exclusively to a service-connected disability.  This makes the Director uniquely suited to determining what extra-schedular rating level is warranted.  See Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring).  On the other hand, the RO and the Board have expertise in applying the facts of each respective case to the rating schedule.  Id.

In the Veteran's case, the Board agrees with the Director's expert opinion that concluded that an extra-schedular rating is not warranted for the Veteran's service-connected bilateral hearing loss.  The Board notes that justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board can find no basis in the evidence of record for assigning a compensable extra-schedular rating to accord justice.  In this case, justice does not equate to being able to perform all occupational positions.  Consequently, the fact that the Veteran has problems in a customer-related field does not mean that justice has not been afforded the Veteran by the assignment of a scheduler rating.  In this case, the Veteran has not submitted evidence showing that the disability from his service-connected hearing loss is not commensurate with the average earning capacity based on his service-connected hearing loss.  As a result, the Board finds that the Veteran's bilateral hearing loss does not result in impairment of earning capacity such as to warrant an extra-schedular rating to accord justice.  Therefore, the Board concludes that entitlement to an extra-schedular rating for bilateral hearing loss is not warranted and the appeal must be denied.  See 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an extra-schedular rating for bilateral hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


